 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 1 of 11 PageID #: 185




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MARIANNE CAMPBELL,                              )
                                                )
        Plaintiff,                              )
                                                )
      vs.                                       )
                                                )
                                                )        Case No. 1:20 CV 139 ACL
LOUIS DEJOY, Postmaster General,                )
United States Postal Service,                   )
                                                )
        Defendant.                              )

                                 MEMORANDUM AND ORDER

        This action is before the Court on Defendant’s Motion to Dismiss. (Doc. 6.) Also pending

is Defendant’s Motion to Strike Plaintiff’s Request for Punitive Damages. (Doc. 8.) This matter

is fully briefed and ripe for disposition.


        I.      Background


        On June 22, 2020, Plaintiff Marianne Campbell filed a Petition (hereinafter referred to as

“Complaint”) against Defendant Louis DeJoy, Postmaster General of the United States Postal

Service (“USPS”), asserting claims of gender discrimination, age discrimination, disability

discrimination, hostile work environment, and retaliation pursuant to Title VII of the Civil Rights

Act of 1964. (Doc. 1.) The Complaint alleges that Campbell was employed as a Mail Carrier and

Mail Carrier Technician with the USPS during all relevant times. Campbell states that, on July

24, 2019, she filed a timely charge of discrimination with the USPS Equal Employment

Opportunities (“EEO”) Department alleging gender discrimination, disability discrimination, age

discrimination, hostile work environment, and retaliation (Charge Number 4E-640-0090-19). On

March 25, 2020, the USPS EEO issued a Final Agency Decision (“FAD”).

                                                1
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 2 of 11 PageID #: 186




        Defendant filed the instant Motion to Dismiss on September 8, 2020, in which he argues

that the Complaint should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim and for failure to exhaust administrative remedies. Campbell opposes the

Motion to Dismiss.


        II.     Legal Standards


        A. Motion to Dismiss

        Rule 12(b)(6) provides that a defendant may move to dismiss for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion

to dismiss [for failure to state a claim], a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ash v.

Anderson Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

The court must generally rely on the face of the complaint itself, but may also “consider some

materials that are part of the public record or do not contradict the complaint, as well as materials

that are necessarily embraced by the pleadings.” Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999) (citations and quotations omitted).

        B. Exhaustion

        The undersigned notes that the Complaint states that Campbell brings this action pursuant

to Title VII, but also makes allegations of age and disability discrimination. Title VII prohibits

“employer discrimination on the basis of race, color, religion, sex, or national origin, in hiring,

firing, salary structure, promotion and the like.” Winfrey v. City of Forrest City, Ark., 882 F.3d

                                                   2
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 3 of 11 PageID #: 187




757, 758 (8th Cir. 2018). Age discrimination claims are brought under

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 (“ADEA”). Meanwhile,

the Rehabilitation Act is a comprehensive federal program, similar to the ADA, meant to ensure

that individuals with disabilities would not be denied benefits from or be subjected to

discrimination under any program or activity that receives federal funding. Argenyi v. Creighton

Univ., 703 F.3d 441, 448 (8th Cir. 2013). Title VII, the Rehabilitation Act, and the ADEA all

require a plaintiff to first exhaust his or her administrative remedies. See Lindeman v. Saint

Luke’s Hosp. of Kansas City, 899 F.3d 603, 608 (8th Cir. 2018) (stating that a plaintiff must

first exhaust administrative remedies before filing an action under Title VII in federal court);

Frye v. Aspin, 997 F.2d 426, 428 (8th Cir. 1993) (Rehabilitation Act); Coons v. Mineta, 410 F.3d

1036, 1039 (8th Cir. 2005).

        Before bringing a discrimination claim in federal court, a federal employee must first

“initiate contact” with an EEO counselor “within 45 days of the date of the matter alleged to be

discriminatory” or of the effective date of the alleged discriminatory personnel action. 29 C.F.R.

§ 1614.105(a). If the matter cannot be resolved informally with the help of an EEO counselor,

the employee may file a formal EEO complaint with the agency. See 29 C.F.R. § 1614.106. As

a federal agency, the USPS has a duty to investigate the complaint, provide a hearing, and fulfill

other administrative requirements. 29 C.F.R. §§ 1614.106–110. Once the agency has taken final

action, the employee may appeal the decision to the EEOC, 29 C.F.R. § 1614.110, or

alternatively, file a civil action in federal district court, within 90 days of receiving the final

agency action. 42 U.S.C. § 2000e–16(c).




                                                    3
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 4 of 11 PageID #: 188




       III.    DISCUSSION

       Defendant argues that the Complaint should be dismissed on two separate but related

bases. First, Defendant contends that the Complaint fails to state a claim due to its lack of

specificity, including omission of pertinent dates. Next, Defendant argues that Campbell failed

to exhaust some of her allegations in the Complaint, although it is unclear which claims have

been exhausted due to the Complaint’s lack of specificity.

       Defendant has attached the following documents as Exhibits to its Motion: (1) The FAD

dated March 25, 2020; (2) Plaintiff’s Form 2564-A (Information for Pre-Complaint Counseling)

dated August 9, 2019; (3) EEO Investigation Report dated September 11, 2019; and (4)

Plaintiff’s Investigative Affidavit attached to EEO Investigation Report, dated October 21, 2019.

Administrative documents, including those submitted by Defendant, are deemed public records

for purposes of deciding a Rule 12(b)(6) motion. See Faibisch v. University of Minnesota, 304

F.3d 797, 802-03 (8th Cir. 2002).

       Plaintiff’s Complaint

       In her Complaint, Campbell alleges that, “[b]eginning in or about January of 2017,”

Campbell began complaining to supervisors that the Overtime Desired list (“ODL”) was not

being administered in a fair and equitable manner.” (Doc. 1 at p. 3.) Campbell states that Tom

Bolen, a union steward; and James Lewis, a supervisor of Campbell, administered the ODL.

Campbell alleges that she began to request that Bolen and Lewis administer the ODL in a fair

and equitable manner beginning in or about January of 2017. She next states that, on an

unspecified date, she reported to her supervisors her belief that she was being treated unfairly

because of her age and gender. Campbell asserts that Bolen adopted a “hostile, bullying

demeanor” toward Campbell after she complained and treated her less favorably than male USPS



                                                 4
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 5 of 11 PageID #: 189




employees. She alleges that Lewis adopted a “hostile demeanor” toward Campbell after she

complained and treated her less favorable than similarly situated male USPS employees.

Campbell alleges that, after her complaints, she was treated less favorable in the terms and

conditions of her employment than her similarly situated male counterparts at USPS in the

following respects:

                       Bolen and Lewis began to administer the ODL in a manner that even
                        more obviously singled out and penalized Ms. Campbell;
                       Ms. Campbell was called into [USPS Supervisor Adam] Lambert’s
                        office, humiliated, and falsely accused of being a trouble-maker and
                        harassing co-workers;
                       Bolen made a false accusation that Ms. Campbell had threatened him
                        and attempted to have her written up by Lambert;
                       Lambert told Ms. Campbell that she needed to make friends with Bolen,
                        her tormentor;
                       Ms. Campbell was “counseled” for allegedly soliciting at work;
                       Ms. Campbell was assigned to work penalty;
                       Ms. Campbell was charged for clocking out one click early, when her
                        similarly situated male colleagues were not;
                       Other incidents currently unknown to Ms. Campbell.

(Doc. 1 at p. 4.)

        Campbell states that she sought mental health treatment for anxiety from the USPS

Employee Assistance Program (“EAP”) as a result of the conduct of USPS. After she began

using EAP services, Campbell alleges that she was treated less favorably in the terms and

conditions of her employment than her similarly situated male counterparts at USPS. For

example, Campbell alleges that Bolen began repeatedly calling out “cuckoo, cuckoo, cuckoo” in

front of other USPS employees when he saw Campbell, Campbell was assigned to work penalty

after she complained about this conduct, she was assigned less desirable mail routes, and she was

issued a Letter of Warning for attendance when her similarly situated male colleagues were not.

Campbell alleges that the conduct of USPS created a hostile work environment in that she was

                                                  5
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 6 of 11 PageID #: 190




subject to unwelcome verbal conduct because of her age, gender, and disability. She states that

she was “perceived by her supervisors as having a mental disability, and thus resulted in name

calling and ridicule direct[ed] toward Ms. Campbell.” Id. at p. 5.

          Campbell alleges that, after she filed her complaint with the USPS EEO, she was

subjected to retaliation as follows:

                  Ms. Campbell’s supervisors knew that she had filed a complaint with the
                   USPS EEO;
                  Ms. Campbell was subjected to derisive comments and conduct related to
                   her filing of a formal complaint;
                  The correspondence received from USPS by Ms. Campbell’s counsel had
                   been urinated on;
                  The correspondence received from USPS by Ms. Campbell’s counsel had
                   been nearly destroyed;
                  Ms. Campbell has applied to take sick leave and instead is recorded as
                   taking leave without pay, depriving Ms. Campbell of up to twenty hours
                   per week in lost wages;
                  The environment has become even more hostile and uncomfortable for Ms.
                   Campbell as someone has apprised other employees that Ms. Campbell is a
                   problem employee whose complaints are unwarranted.”
Id. at p. 6.

        Campbell alleges that Defendant USPS’s unlawful conduct increased and worsened after

she complained and USPS failed to investigate her complaints or take action to stop her

supervisors’ conduct. She contends that Defendant subjected her to “gender discrimination, age

discrimination, disability discrimination, and retaliated against her for complaining and for

participating in the EEO administrative process all in violation of 29 U.S.C. 630 et seq.; 42

U.S.C. 2000e et seq.; 42 U.S.C. 12112 et seq..” Id. at 7. Campbell alleges that her age and

gender were factors in Defendant’s decisions to engage in the described conduct and that she was

subjected to less favorable terms and conditions of employment than younger and male

employees.


                                                  6
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 7 of 11 PageID #: 191




       Analysis

       The Court finds that the Complaint lacks the specificity required to state a claim. Federal

Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Additionally, Rule 8(d) requires that

“[e]ach allegation must be simple, concise, and direct.” The Rule does not require that a

complaint contain “detailed factual allegations,” but it does require that it contain facts with

enough specificity “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555. In other words, this standard “calls for enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of [the claim].” Id. at 556. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678.

       Campbell’s Complaint sets forth nonspecific and conclusory allegations. For example,

she alleges that she “reported to her supervisors her belief that she was being treated unfairly

because of her age and gender” on an unspecified date, and that her supervisors responded by

adopting a “hostile, bullying demeanor” toward her. Campbell’s Complaint fails to provide

dates of the incidents described in the Complaint. (Doc. 1 at p. 3.) Campbell asserts

discrimination based on gender, age, and disability under different statutes, as well as hostile

work environment and retaliation claims. Campbell’s claims, however, are not separated into

different counts. This format makes it difficult to discern whether Campbell has stated a claim

under the different causes of action she brings. Most significant is the lack of dates included in

the Complaint. The only references to dates are as follows: Campbell began complaining to

supervisors that the ODL was not being administered in a fair and equitable manner “in or about

January of 2017;” Campbell filed her charge of discrimination with the EEO on or about July 24,



                                                  7
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 8 of 11 PageID #: 192




2019; and the EEO issued its FAD on March 25, 2020. None of the incidents of alleged

discrimination set out in the Complaint include dates.

       The absence of dates is problematic for multiple reasons. First, the lack of clarity

prevents Defendant from adequately responding to the Complaint. Second, the timing of the

alleged acts of discrimination is relevant in determining whether Campbell has properly

exhausted her claims. As noted above, exhaustion regulations require that Campbell initiate

contact with an EEO counselor within 45 days of the alleged discriminatory incident. See 29

C.F.R. § 1614.105(a). The scope of any subsequent federal court action is defined by the claims

that were actually filed in the prior EEO complaint or claims that are like or reasonably related to

the claims asserted therein. Brown v. General Services Admin., 425 U.S. 820, 832

(1976); Anderson v. Block, 807 F.2d 145, 148 (8th Cir.1986). Although the Eighth Circuit does

not require that subsequently-filed lawsuits mirror the administrative charges, “the sweep of any

subsequent judicial complaint may be [only] as broad as the scope of the EEOC investigation

which could reasonably be expected to grow out of the charge of discrimination.” Duncan v.

Delta Consolidated Indust., Inc., 371 F.3d 1020, 1025 (8th Cir. 2004) (internal quotations and

citations omitted), abrogated on other grounds by Torgerson v. City of Rochester, 643 F.3d 1031

(8th Cir. 2011).

       Defendant notes that it is possible Campbell is attempting to restate some or all of her

claims from her EEO Complaint. Defendant attached the FAD as an exhibit, which reveals

Campbell alleged the following nine claims that were investigated by the USPS:

       1. On dates to be specified, for the past three years, she has not received
          equitable overtime;
       2. On dates to be specified, she was called in the office regarding a co-worker’s
          accusations against her and the conduct between the two of them;
       3. On March 15, 2019, she was accused of soliciting and warned to stop;


                                                 8
 Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 9 of 11 PageID #: 193




       4. On March 23, 2019 and March 29, 2019, she complained to management about
          a co-worker’s bullying behavior and nothing was done;
       5. On March 29, 2019, March 30, 2019, and May 30, 2019, she was assigned
          penalty overtime;
       6. On May 6, 2019, May 25, 2019, and other dates to be specified, a co-worker
          either called out to her or whistled at her then called out “cuckoo, cuckoo,
          cuckoo” due to her mental health treatment, and management did not take
          action;
       7. On June 14, 2019, she was not assigned to work the route closest to her home;
       8. On July 2, 2019, she was issued a Letter of Warning for Failure to Maintain
          Regular Attendance, and;
       9. On September 5, 2019, she was told not to use a float for larger parcels.

(Doc. 7-1 at p. 1-2.)

       Defendant accurately argues that Defendant, as well as the Court, is left to speculate

whether Campbell intends to include all or some of the same claims raised administratively.

Further, Campbell contacted the EEO regarding her claims on July 24, 2019. As such, Campbell

did not administratively exhaust allegations that preceded June 8, 2019. Claims 3 through 6 of

the FAD all preceded June 8, 2019. Thus, to the extent Campbell intends to raise those claims

here, they were not timely exhausted. (Doc. 7-1 at p. 1.)

       Finally, Campbell’s claims of retaliation occurring after the filing of her EEO Complaint

(Doc. 1 at p. 6, ¶ 29) have not been administratively exhausted. These claims must first be

brought as an EEO Complaint and will therefore be dismissed.

       IV.     Conclusion

       For the foregoing reasons, the Court will grant Defendant’s Motion to Dismiss for failure

to exhaust administrative remedies as to the retaliation claim asserted in Paragraph 29 of the

Complaint. The remainder of Campbell’s Complaint may state one or more claims upon which

relief can be granted, but the Complaint in its present form is too ambiguous for the Court to

make this determination. Rather than dismiss the Complaint, the Court will allow Campbell to


                                                 9
Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 10 of 11 PageID #: 194




file an Amended Complaint curing the deficiencies set out in this Memorandum and Order. See

Michaelis v. Neb. State Bar Ass’n, 717 F.2d 437, 438-39 (8th Cir. 1983) (citations omitted)

(“Ordinarily dismissal of a plaintiff’s complaint for failure to comply with Rule 8 should be with

leave to amend. But if the plaintiff has persisted in violating Rule 8 the district court is justified

in dismissing the complaint with prejudice.”)

        In the Amended Complaint, Campbell should set forth her different claims in separate,

numbered counts for clarity. For instance, Campbell’s Title VII sex discrimination claim should

be a count separate from her ADEA age discrimination claim and her Rehabilitation Act

disability claim. The Amended Complaint must provide dates of the alleged discriminatory

action and provide enough information to determine whether the claim has been exhausted.

        V.     Punitive Damages

        Defendant has also filed a Motion to Strike Plaintiff’s Request for Punitive Damages, in

which Defendant argues punitive damages are not available against a government agency in

employment discrimination actions. Plaintiff has not responded to Defendant’s Motion.

        As a government agency, the USPS and Defendant DeJoy are immune from punitive

damages. See Dotson v. Donohoe, 4:11-cv-1820-NAB, 2013 WL 171025, *2 (E.D. Mo. Jan. 16,

2013). Thus, Defendant’s Motion to Strike will be granted.



        Accordingly,

        IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (Doc. 6) is granted in

part.

        IT IS FURTHER ORDERED that Plaintiff’s retaliation claim asserted on page 6,

paragraph 29 is dismissed for failure to exhaust administrative remedies.



                                                  10
Case: 1:20-cv-00139-ACL Doc. #: 12 Filed: 12/29/20 Page: 11 of 11 PageID #: 195




       IT IS FURTHER ORDERED that the remainder of claims in the Complaint are

dismissed without prejudice.

       IT IS FURTHER ORDERED that Defendant’s Motion to Strike Plaintiff’s Request for

Punitive Damages (Doc. 8) is granted.

       IT IS FURTHER ORDERED that Plaintiff is granted until January 19, 2021 to file an

Amended Complaint curing the deficiencies set forth in this Memorandum and Order.


       Dated this 29th day of December, 2020.



                                                 s/Abbie Crites-Leoni
                                                 ABBIE CRITES-LEONI
                                                 UNITED STATES MAGISTRATE JUDGE




                                                11
